DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
With regards to the objections of claims 1 and 5 for minor informalities, the amendment corrects the issues and the objection to claims 1 and 5 are withdrawn.
Applicant’s arguments with respect to claims 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0075249 by Grabar et al. (Grabar hereinafter) in view of US 2018/0037121 by Narla in further view of US 2014/0354235 by Chauhdary et al. (Chauhdary hereinafter).

Regarding claim 1, Grabar discloses an external power supply system [see at least Figures 1 and 3] comprising: an electric moving body [see at least Figure 1, (112)] including a power supply device [see at least Figure 1, (114); Figure 3, (338)], a communication unit [see at least Figure 1, (140); Figure 3, (374)], and a first control unit [see at least Figure 3, (344)]; a mobile terminal [see at least Figures 4A-6, (402)] configured to communicate with the communication unit [see at least Figure 7A, (701)]; a server device [see at least Figures 4A-6, (404)] configured to communicate with the communication unit [see at least Figure 7A, (702)] and the mobile terminal [see at least Figure 7A, (703)]; and storage unit configured to store the authentication information and the power supply information [see at least paragraphs 0057-0058, “Pairing data can be stored in a memory of the portable device 402, at the wireless charging infrastructure provider server 404, or both”], and the power supply information in association with the authentication information is stored in the storage unit of the first control unit or the server device [see at least paragraphs 0062 and 0064, “charging request”; paragraph 0071, “and charging request from data stored in the memory”….; a charging request can be considered as power supply information].
Grabar fails to disclose a power supply facility configured to receive electric power from the power supply device and supply power to the supply target so as to request power supplying of a supply target and the power supply information includes an amount of power supplied to the supply target.  However, Narla discloses an electric vehicle which can be controlled to supply power to external loads [see at least Figure 1; Abstract; paragraph 0038, “Alternatively, EV 140 can supply AC power via bidirectional AC/DC converter”…], a power supply facility [see at least Figure 1, (100)] configured to receive electric power from the power supply device [see at least paragraph 0038] and supply power to the supply target [see at least Figure 1, (116)], the power supply facility includes a converter [see at least Figure 1, (118)] and a second control unit [see at least Figure 1, (130)], and the power supply information includes an amount of power supplied to the supply target [see at least paragraph 0077, “an automatic payment system that can bill the user according to the amount of energy used”; this is an equivalent].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to allow an electric moving body to supply power to a supply target, via common components for supplying power from one device to another, for emergency use when an electric vehicle is connected to a building and there is a power outage, thus allowing the occupant to continue to power at least some of the building circuits and further to utilize the amount of power supplied/used so as to accurately account for the power transfer, thus allowing for billing the user.
Grabar in view of Narla fails to disclose the first control unit or the second control unit transmits power supply information to the communication unit or the server device, when the power supply to the supply target ends.  However, Chauhdary discloses sending a power supplying finished information [see at least Figure 12].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to notify the user when power is no longer supplied, to inform the user of the power supply situation, so as to allow the user to adjust to the situation.

Regarding claim 3, Grabar in view of Narla in further view of Chauhdary teaches the external power supply system according to claim 1.
Narla discloses wherein the power supply facility further includes at least one battery [see at least Figure 1, (102)], wherein the second control unit is configured to receive on-board information and battery control information [see at least paragraph 0065, the controller can adjust which batteries are connected based on charged], and power is supplied to the supply target via the battery [see at least paragraph 0050].

Regarding claim 5, Grabar discloses an external power supply method [see at least Figures 1, 3 and 7A] comprising: a registration step [see at least Figure 7A, (701)] including registering user information to a communication unit of an electric moving body [see at least Figure 1, (140); Figure 3, (374)] or a server device [see at least Figures 4A-6, (404)]; a power supply request step including transmitting authentication information from a mobile terminal to the communication unit or the server device [see at least Figure 7A, (704) or (705)]; a comparison step including comparing the authentication information with user registration information [see at least paragraph 0063]; a power supply permission step including transmitting a power supply permitted signal to a power supply device [see at least Figure 1, (114); Figure 3, (338)] of the electric moving body [see at least Figure 7A, (707) and (708)], 
Grabar fails to disclose a power supply step including supplying power to a supply target and wherein the power supply information includes an amount of power supplied to the supply target.  However, Narla discloses an electric vehicle which can be controlled to supply power to external loads [see at least Figure 1; Abstract; paragraph 0038, “Alternatively, EV 140 can supply AC power via bidirectional AC/DC converter”…] and wherein the power supply information includes an amount of power supplied to the supply target [see at least paragraph 0077, “an automatic payment system that can bill the user according to the amount of energy used”; this is an equivalent].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to allow an electric moving body to supply power to a supply target, via common components for supplying power from one device to another, for emergency use when an electric vehicle is connected to a building and there is a power outage, thus allowing the occupant to continue to power at least some of the building circuits and further to utilize the amount of power supplied/used so as to accurately account for the power transfer, thus allowing for billing the user.
Grabar in view of Narla fails to teach and a power supply information transmission step including transmitting power supply information to the communication unit, when power supplying to the supply target ends.  However, Chauhdary discloses sending a power supplying finished information [see at least Figure 12].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to notify the user when power is no longer supplied, to inform the user of the power supply situation, so as to allow the user to adjust to the situation.

Claims 4 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0075249 by Grabar et al. (Grabar hereinafter) in view of US 2018/0037121 by Narla in further view of US 2014/0354235 by Chauhdary et al. (Chauhdary hereinafter) and US 2012/0081073 by Niemann et al. (Niemann hereinafter).

Regarding claim 4, Grabar in view of Narla in further view of Chauhdary teaches the external power supply system according to claim 1.
Grabar discloses wherein, when the authentication information is acquired, the first control unit or the server device performs comparison with user registration information registered in advance [see at least paragraph 0063], and the first control unit transmits a power supply permitted signal to the power supply device based on a result of the comparison [see at least Figure 7A, (707) and (708)].
Grabar in view of Narla in further view of Chauhdary fails to teach and performs control to prohibit an operation of a traveling drive device of the electric moving body.  However, Niemann discloses preventing a vehicle from starting or traveling while connected [see at least paragraph 0022].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to prevent the vehicle from operating, so as to not damage the connection equipment, thus preventing possible shock or fire.

Regarding claim 6, Grabar in view of Narla in further view of Chauhdary teaches the external power supply method according to claim 5.
Grabar in view of Narla in further view of Chauhdary fails to teach further comprising a traveling prohibition signal transmission step including transmitting a traveling prohibition signal to a traveling drive device of the electric moving body prior to or at the same time as the power supply permission step.  However, Niemann discloses preventing a vehicle from starting or traveling while connected [see at least paragraph 0022].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to prevent the vehicle from operating, so as to not damage the connection equipment, thus preventing possible shock or fire.

Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836